NOTE: This order is n0nprecedentia1.
United States Cou1't of AppeaIs
for the FederaI Circuit
STEPHEN W. GINGERY,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0n,dent.
2011-3225 _
Petiti0n for review of the Merit Syste1ns Pr0tecti0n
B0ard in case n0. CH3330101038-I-1.
ON MOTION
ORDER
The Merit Systems Pr0tecti0n B0ard moves for a 14-
day extension of time, until February 14, 2012, to file its
response brief.
Up0n consideration there0f,
IT ls ORDERED THAT:
The motion is granted

GINGERY V. MSPB
2
FOR THE C0URT
FEB 0 1  /s/ Jan H0rba1y
Date J an H0rba1y
cc: Stephen W. Gingery
Clerk
Lindsey Schreckeng0st, Esq. F"_ED
U.S. COURT 0F APPEALS FDB
S21 THE1=EnznALcmculT
FEB 0 1 2012
JAN HORBALY
CLEHK